Citation Nr: 0300734	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon





THE ISSUE

Whether the veteran's countable income for the period from 
January 1, 2000, through June 30, 2002, was excessive for 
payment of pension benefits.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had active duty from June 1946 to April 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that the veteran's income in 2000, 
2001, and 2002 exceeded the maximum annual pension rate 
and that, therefore, payment of benefits was being 
terminated.  Upon receipt of information that the 
veteran's income had dropped below the maximum annual 
pension rate, the RO resumed payment of pension benefits 
beginning July 1, 2002.  Therefore, the Board construes 
the issue on appeal to be as stated above.  


FINDING OF FACT

The veteran's countable annual income for the period from 
January 1, 2000, through June 30, 2002, exceeded the 
maximum annual pension rate for those annualization 
periods.  


CONCLUSION OF LAW

The veteran's countable income for the period from January 
1, 2000, through June 30, 2002, was excessive for receipt 
of pension benefits.  38 U.S.C.A. §§ 1521(a), (b), 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.3(a), 3.23, 
3.271, 3.272, 3.273 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the March 2001 letter, January 2002 statement of the 
case, and October 2002 supplemental statement of the case, 
the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured Improved Pension 
Eligibility Verification Reports, a Financial Status 
Report, and additional information obtained from the 
veteran.  As discussed in detail below, the Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Pension is a benefit payable by VA to veterans of a period 
of war because of disability.  Basic entitlement to such 
pension exists if, among other things, the veteran's 
income is not in excess of the maximum annual pension rate 
(MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated. 38 C.F.R. § 3.271(a)(1).  Nonrecurring 
income, received or anticipated on a one-time basis during 
a 12-month annualization period, will be counted as income 
for a full 12-month annualization period following receipt 
of the income.  38 C.F.R. § 3.271(a)(1),(3). The amount of 
any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual 
rate of income for a 12-month annualization period 
commencing on the effective date on which the nonrecurring 
income is countable.  38 C.F.R. § 3.273(c).  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. 3.272(g)(1)(iii).  

Effective December 1, 1999, the MAPR for a veteran with a 
dependent spouse was $11,773.00.  65 Fed. Reg. 4863 
(February 1, 2000).  Effective December 1, 2000, the MAPR 
for a veteran with a dependent spouse was $12,186.  66 
Fed. Reg. 3649 (January 16, 2001).  Effective December 1, 
2001, the MAPR for a veteran with a dependent spouse was 
$12,516.  67 Fed. Reg. 4780 (January 31, 2002).  

Improved pension eligibility verification reports dated in 
April 2000, January 2001, March 2001, and January 2002 
show the veteran to be married and living with his spouse.  
There is no subsequent information suggesting a change in 
the veteran's dependency status.  

In April 2000, the veteran reported Social Security income 
for himself of $4,656.00 per year, and no other income.  
He stated that his wife had approximately $4,800 in wage 
income per year.  

On an improved pension eligibility verification report in 
January 2001, however, the veteran indicated that his wife 
had $14,000 wage income in 2000 and anticipated that she 
would also have $14,000 wage income in 2001.  No 
unreimbursed medical expenses were reported.  

The file also contains a report of telephone contact with 
the veteran's spouse, during which she verified the wage 
income that the veteran had reported on the January 2001 
eligibility verification report.  

In March 2001, the RO notified the veteran that it was 
terminating payment of VA pension benefits, effective from 
January 2000, because his countable income exceeded the 
MAPR for the calendar year 2000.  The veteran appealed 
that determination.  

During a personal interview with the veteran in September 
2002, he verified the income amounts in 2000, 2001, and 
2002.  However, he informed the RO that his wife had 
stopped working in May 2002.  In addition, the record 
indicates that he paid family medical expenses in the 
amount of $648.00 in 2002.  In a supplemental statement of 
the case dated in October 2002, the RO resumed payment of 
the veteran's disability pension benefits, effective July 
1, 2002, on the basis that his combined, countable 
household income was then less than the MAPR.  

Therefore, the issue before the Board is whether the 
veteran's countable income from January 1, 2000, through 
June 30, 2002, exceeded the MAPR, so as to preclude 
payment of VA pension benefits.  

It is clear that the veteran's combined household income 
from January 2000 through June 2002, exceeded the MAPR as 
established by Congress for that period.  The veteran does 
not dispute this fact.  He argues only that his wife's 
income should not be counted in determining his 
entitlement to payment of VA disability pension benefits, 
because it is her income and he has no access to it.  He 
has stated that he and his wife each pays an equal share 
of the household expenses, including rent and utilities.  

However, 38 C.F.R. § 3.271 states that all payments of any 
kind from any source, including that of dependents, are to 
be counted as income in determining entitlement for VA 
pension benefits.  The Board notes that, prior to January 
1, 2000, the veteran was receiving an additional benefit, 
based on the veteran's wife as a dependent.  On pension 
eligibility verification reports received in 2000, 2001, 
and 2002, the veteran indicated that he was married and 
living with his spouse.  

Therefore, the Board finds that the veteran's claim that 
his wife's income should not be counted in determining his 
entitlement to pension benefit payments is without legal 
merit.  Because his countable household income for 2000, 
2001, and through June 30, 2002, as reported by him and 
considering any offset due to unreimbursed medical 
expenses, exceeded the MAPR for those annualization 
periods, payment of VA pension benefits was properly 
withheld from January 1, 2000, through June 30, 2002.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

The Board having determined that the veteran's countable 
income for the period from January 1, 2000, through June 
30, 2002, was excessive for the payment of improved 
disability pension, the appeal is denied.



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

